                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  3:20-cv-670-MOC-DCK

DONTRELL TOWNSEND,                   )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                       ORDER
                                     )
WALMART STORES, INC.,                )
                                     )
                  Defendant.         )
____________________________________ )


       THIS MATTER is on periodic review by the Court. The Court previously granted

Plaintiff’s motion to proceed in forma pauperis, but the Court has not directed service of

summons by the U.S. Marshal.

       The Clerk is directed to mail a summons form to Plaintiff for Plaintiff to fill out and

identify the named Defendant in the summons for service of process, and then return the

summons to the Court. Plaintiff is required to provide the necessary information for the U.S.

Marshal to effectuate service. Once the Court receives the summons from Plaintiff, the Clerk

shall then direct the U.S. Marshal to effectuate service upon the named Defendant.



 Signed: March 19, 2021




       Case 3:20-cv-00670-MOC-DCK Document 7 Filed 03/22/21 Page 1 of 1
